United States Court of Appeals
                     For the First Circuit
                        _____________________
No. 20-1033
                    UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                       DANIEL FREDERICKSON,

                         Defendant, Appellant
                         __________________

                           ERRATA SHEET

          The opinion of this Court, issued on February 16, 2021,
is amended as follows:

          On the coverpage, after [Hon. Landya B. McCafferty, U.S.
District Judge] add a new footnote * Of the District of New
Hampshire, sitting by designation.